        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 PATRICIA FRITZ,

                       Plaintiff,                        Civil Action No. 2:19-cv-1517

        v.                                               Hon. William S. Stickman IV

 WESTMORELAND COUNTY, et al,

                       Defendants.


                  MEMORANDUM OPINION AND ORDER OF COURT

WILLIAM S. STICKMAN IV, District Judge.

       Plaintiff, Patricia Fritz (“Fritz”), filed a Complaint on November 22, 2019. (ECF No. 1).

Defendants Westmoreland County Sheriff’s Office and Sheriff Jonathan Held filed their Answer

and Affirmative Defenses on February 3, 2020. (ECF No. 14). Co-Defendants Westmoreland

County, Charles Anderson (“Anderson”), Gina Cerilli (“Cerilli”), Ted Kopas (“Kopas”), and

David Regoli (“Regoli”) filed a Partial Motion to Dismiss Counts VI and VII of Fritz’s Complaint

Pursuant to Federal Rule of Civil Procedure Rule 12(b)(6) on February 7, 2020. (ECF No. 19).

By March 16, 2020 Memorandum Opinion and Order, the Court granted in part and denied in part

the Partial Motion to Dismiss. (ECF No. 25). More specifically, the Court dismissed Count VII

without prejudice in its entirety, dismissed without prejudice the individual capacity claims

directed at Anderson, Cerilli, Kopas, and Regoli in Counts VI and VII, and, dismissed with

prejudice the official capacity claims directed at Anderson, Cerilli, Kopas, and Regoli in Counts

VI and VII. Fritz was given leave to file an amended complaint within thirty days, and she did so

on April 15, 2020. (ECF No. 26).




                                               1
         Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 2 of 14




        Defendants Westmoreland County, Anderson, Cerilli, Kopas, and Regoli filed a Partial

Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to Rule 12(b)(6). 1 (ECF No. 27).

These Defendants seek dismissal of Counts VI and VIII against Anderson, Cerilli, Kopas and

Regoli as well as dismissal of Count VII in its entirety against Westmoreland County, Cerilli,

Kopas, and Regoli. Briefing is now complete, and the matter is ripe for disposition. For the

reasons discussed herein, the Court GRANTS the partial motion to dismiss.

                                   I.         STANDARD OF REVIEW

        A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the

legal sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). A plaintiff

must allege sufficient facts that, if accepted as true, state a claim for relief that is plausible on its

face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A court must accept all well-pleaded factual allegations as true and view

them in the light most favorable to a plaintiff. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009); see also DiCarlo v. St. Marcy Hosp., 530 F.3d 255, 262-63 (3d Cir. 2008). Although

this Court must accept the allegations in the Complaint as true, it is “not compelled to accept

unsupported conclusions and unwarranted inferences, or a legal conclusion couched as a factual

allegation.” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citations omitted).

                                        II.    RELEVANT FACTS

        Fritz, a former Chief Deputy of the Westmoreland County Sheriff’s Office, filed this suit

arising out of her termination.           Anderson, Cerilli, and Kopas (“Commissioners”) were

Westmoreland County Commissioners at the time of the events listed in the Amended Complaint.




1
  Defendants Westmoreland County Sheriff’s Office and Sherriff Jonathan Held filed an Answer
and Affirmative Defenses to Plaintiff’s Amended Complaint on April 29, 2020. (ECF No. 29).
                                                   2
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 3 of 14




Plaintiff’s Amended Complaint (“Am. Compl.”) ¶¶ 6-8. Regoli was a Westmoreland County

Assistant Solicitor who was appointed by the Commissioners to his legal position in 2016. Id. at

¶ 9. In November of 2010, Fritz began working part-time in the Westmoreland County Sherriff’s

Office as a deputy. Id. at ¶ 27. In May of 2014, she was promoted by Sheriff Jonathan Held

pursuant to 16 P.S. § 1203 to the full-time position of Chief Deputy; she was the first female to

have ever held this position. Id. at ¶¶ 28-29. Her responsibilities included managing the budget

and overseeing the deputies. Id. at ¶ 33. She did not have the authority to hire or fire deputies.

Id.

       According to Fritz, the deputies were hostile with her from the moment she accepted the

Chief Deputy position, and even more so when she began to enforce existing policies and

implement new policies. Id. at ¶¶ 35-40. Fritz was denied an increase in pay by the County’s

Salary Board (consisting of Anderson, Cerilli, Kopas, and the County Controller) in March of 2017

and again in January of 2018. Id. at ¶¶ 42-46.

       Fritz was suspended after an August 7, 2018 incident with union president Corporal Felder

that culminated in both parties filing criminal complaints against each other alleging harassment.

Id. at ¶¶ 66-74, 78-84, 85-88. Only Corporal Felder’s complaint was investigated, and Fritz was

ultimately found not guilty in the Westmoreland County Court of Common Pleas. Id. at ¶¶ 85, 99.

While the criminal charge was pending against her, Fritz was terminated by Westmoreland County

via an October 25, 2018 letter because Sheriff Held, citing a conflict of interest due to his

witnessing of the August 7, 2018 incident between Corporal Felder and Fritz, delegated his right

to terminate Fritz to the Commissioners. Id. at ¶¶ 93-95.




                                                 3
         Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 4 of 14




                                         III.    ANALYSIS

        Defendants Anderson, Cerilli, Kopas, and Regoli contend that Counts VI and VIII

advanced against them in their individual capacities should be dismissed for failure to state a claim.

Furthermore, Defendants Westmoreland County, Cerilli, Kopas, and Regoli contend that Count

VII should be dismissed because Fritz’s allegations do not set forth a valid First Amendment

political affiliation claim.

        A. The Individual Capacity Claims Against Defendants Anderson, Cerilli, Kopas
           and Regoli at Counts VI are dismissed with prejudice.
        In Count VI, entitled “Violation of Section 1983 – Sex,” Fritz alleges that all Defendants,

including the moving Defendants - Westmoreland County, Anderson, Cerilli, Kopas, and Regoli -

undertook discriminatory acts against her “on account of her sex, and in the terms and conditions

of her employment, committed unlawful acts in violation of 42 U.S.C. § 1983 and [her] right to

equal protection under the law under the Fourteenth Amendment of the United States

Constitution.” Am. Compl. ¶ 173. Not only does Fritz posit that her complaints of mistreatment

were not properly investigated due to her sex, but she alleges that “complaints” were not properly

preserved in county files. Id. at ¶¶ 176-77. Fritz further contends that “[t]he Commissioners and

Sheriff were afforded wide discretion to control and direct personnel matters as agents of

Westmoreland County and/or the Westmoreland County Sheriff’s Office, and as a result, they were

able to advance their discriminatory animus and direct the adverse employment actions suffered

by Chief Fritz and other women.” Id. at ¶ 178. Male employees were treated more favorably than

women in terms and conditions of their employment, including “the ability to use accrued time or

resign in lieu of termination and by failing to properly investigate claims by women of

mistreatment by men in the workplace.” Id. at ¶ 173.




                                                  4
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 5 of 14




       According to Fritz, “the conduct of Defendants reflects a policy, custom and/or pattern of

official conduct which serves to treat women differently, on the basis of sex, and deprive female

employees in protected classes of their rights pursuant to the Equal Protection Clause.” Id. at ¶

172. She claims Anderson, Cerilli, Kopas, and Regoli “each engaged in conduct which directly

and adversely impacted [ ] Fritz in the terms and conditions of her employment and deprived her

of equal protection under law.” Id. at ¶ 181. More specifically, she alleges Anderson, Cerilli, and

Kopas denied her pay equal to her male counterparts, directed unequal discipline, failed to properly

investigate her complaint, and personally “effected” her termination. Id. at ¶ 182. As to Regoli,

Fritz claims he threatened her with physical violence in the workplace to compel her resignation

and worked in concert with Anderson, Cerilli, and Kopas to “effect” her termination. Id. at ¶ 183.

       Fritz sued Anderson, Cerilli, Kopas, and Regoli in their individual capacities. Id. at ¶¶ 6-

9. Individual capacity claims under section 1983 “seek to recover money from a government

official, as an individual, for acts performed under color of state law.” Gregory v. Chehi, 843 F.2d

111, 120 (3d Cir. 1988).2 To plead a sufficient civil rights claim against a defendant in his

individual capacity, a plaintiff must show that the defendant had “personal involvement in the

alleged wrongs; liability cannot be predicated solely on the operation of respondeat superior.”

Rode v. Dellariciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citation omitted). See also Evancho

v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (dismissing claims against Attorney General for failing

to describe his personal involvement). Personal involvement can be shown by alleging either

personal direction or actual knowledge of and acquiescence in a subordinate's actions. Rode, 845




2
 To state a claim under 42 U.S.C. § 1983, Fritz must allege that Defendants, “under color of law,
deprived [her] of a federal constitutional or statutory right.” 42 U.S.C. § 1983. See also Miller
v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010).
                                                 5
           Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 6 of 14




F.2d at 1207. Allegations of participation or actual knowledge and acquiescence, however, must

be made with appropriate particularity. Id.

                  1. Fritz’s allegations against the Commissioners - Anderson,
                     Kopas, and Cerilli- are insufficient to survive the motion to
                     dismiss.

       In its March 16, 2020 Memorandum Opinion (ECF No. 25), the Court carefully examined

and analyzed where the Commissioners’ names were mentioned within the Complaint. The Court

hereby incorporates that discussion. As to the Amended Complaint, the additions made by Fritz

are as follows:

       •    “On information and belief, Kopas’ delegation of authority to Regoli to effect
            employment decisions concerning Chief Fritz is outside the scope of their official
            capacities.” Am. Compl. ¶ 62.

       •    “Sheriff Held did not want to take the action as directed by the Commissioners.” “The
            Commissioners were over-reaching in their authority by attempting to direct Sheriff
            Held who, by statute, is to operate independently. When it was determined Sheriff
            Held would not heed their direction, the Commissioners manufactured a “conflict of
            interest” narrative to cause Held to recuse himself from the decision-making vis-à-vis
            Chief Fritz.” Id. at ¶¶ 80-81.

       •    “This action [presumably the October 25, 2018 termination letter from Westmoreland
            County] permitted Defendants Anderson, Cerilli, and Kopas to advance their unlawful
            agenda by terminating Chief Fritz.” Id. at ¶ 94.

       •    “Individual Defendants Anderson, Cerilli, Kopas, and Regoli each engaged in conduct
            which directly and adversely impacted Chief Fritz in the terms and conditions of her
            employment and deprived her of equal protection under the law.” Id. at ¶ 181.

       •    “Defendants Anderson, Cerilli, and Kopas denied Chief Fritz pay that was equal to her
            male counterparts, directed unequal discipline and failed to properly investigate her
            complaint, and personally effected her termination.” Id. at ¶ 182.

       •    “Defendant Regoli threatened Chief Fritz with physical violence in the workplace in
            an effort to compel her resignation from employment and, on information and belief,
            worked in concert and was able to assert influence with Anderson, Cerilli, and Kopas
            to effect Chief Fritz’s termination.” Id. at ¶ 183.




                                                 6
         Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 7 of 14




Fritz provides no further details or allegations in her Amended Complaint as to the conclusory

statements set forth in these new paragraphs. Once again, she fails to provide the required

specificity as to the actions of each individual Defendant.

        Despite being given the opportunity to amend her Complaint, Fritz has still failed to

advance any direct allegations that any of the three Commissioners committed individual

affirmative acts to violate her rights. Fritz fails to advance specific allegations regarding how the

three Commissioners personally acted against her on the basis of her sex or orchestrated her

termination. There are no specific allegations as to how any of the three Commissioners directed

personnel matters, treated male employees more favorably than female employees in the terms and

conditions of their employment, or thwarted Fritz from receiving a salary increase. Despite Fritz’s

arguments to the contrary, what each of the three Commissioners personally did in regards to Count

VI in their individual capacity is not sufficiently pled. Therefore, the individual capacity claims

directed at Anderson, Cerilli and Kopas in Count VI are dismissed with prejudice for failure to

state a claim.

                  2. Fritz’s allegations against Regoli.

        As to Regoli, in its March 16, 2020 Memorandum Opinion (ECF No. 25), the Court

carefully examined and analyzed where his name was mentioned within the Complaint. The Court

hereby incorporates that discussion. As to the Amended Complaint, the additions pled as to Regoli

are as follows:

            •     “On information and belief, Kopas’ delegation of authority to Regoli to effect
                  employment decisions concerning Chief Fritz is outside the scope of their official
                  capacities.” Am. Compl. ¶ 62.

            •     “Individual Defendants Anderson, Cerilli, Kopas, and Regoli each engaged in
                  conduct which directly and adversely impacted Chief Fritz in the terms and
                  conditions of her employment and deprived her of equal protection under the law.”
                  Id. at ¶ 181.

                                                  7
         Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 8 of 14




           •   “Defendant Regoli threatened Chief Fritz with physical violence in the workplace
               in an effort to compel her resignation from employment and, on information and
               belief, worked in concert and was able to assert influence with Anderson, Cerilli,
               and Kopas to effect Chief Fritz’s termination.” Id. at ¶ 183.

           •   “Defendant Regoli, as solicitor, serves a role that requires him to advise the
               Commissioners on their obligations under the law. Not only does the evidence
               indicate that did not occur in this instance, but Regoli further advanced the unlawful
               conduct of Defendants by personally engaging in unlawful conduct on their behalf.”
               Id. at ¶ 184

No further facts are offered to support these new conclusory allegations.

       As such, Fritz’s allegations against Regoli remain the same as those she advanced in her

original Complaint – Regoli is alleged to have threatened, harassed, and intimidated Fritz during

an unannounced meeting on February 7, 2018, in an attempt to force her retirement or resignation.

Id. at ¶¶ 48-50, 51, 54-55, 57. During this encounter, Fritz contends Regoli insisted she resign,

stating that Kopas directed him to get rid of her by the end of the day. Id. at ¶ 56. Later that day,

Regoli is said to have delivered a letter to Sheriff Held requesting Fritz’s termination or suspension

without pay. Id. at ¶ 61.

       Accepting these allegations as true, the Court holds that the Amended Complaint, as pled,

fails to articulate a legally tenable claim against Regoli. No facts are pled as to how Regoli

subjected Fritz to “the same unequal process faced by other women” or singled her out. Fritz does

not provide factual detail regarding whether Regoli was involved in the investigation of complaints

by female employees of Westmoreland County or how (and even if) he directed personnel matters

in the Sherriff’s Office. There is no allegation that Regoli is a decision-maker or policy-maker or

that he, as a solicitor for Westmoreland County, could act adversely as to the terms and conditions

of Fritz’s employment in the Sheriff’s Office. It remains unknown how he allegedly worked with

the Commissioners to terminate her employment particularly where his duties as an assistant


                                                  8
         Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 9 of 14




solicitor are limited under the Third-Class County Code. What Regoli personally did in regard to

Count VI in his individual capacity is not sufficiently pled. Therefore, the individual capacity

claim directed at Regoli in Count VI is dismissed with prejudice for failure to state a claim.

               3. Further Amendment is Futile.

       The Court holds that further amendment by Fritz as to Count VI against Anderson, Cerilli,

Kopas, and Regoli would be futile. Phillips v. County of Allegheny, 515 F.3d 224, 236 (3d Cir.

2008) (“[I]f a complaint is vulnerable to 12(b)(6) dismissal, a district court must permit a

curative amendment, unless an amendment would be inequitable or futile.”). See also Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (explaining that leave to amend need not

be granted if amendment would be futile).          Amendment is futile where “the complaint, as

amended, would fail to state a claim upon which relief could be granted.” Shane v. Fauver, 213

F.3d 113, 115 (3d Cir. 2000). See also 3 Moore's Federal Practice – Civil § 15.15[4] (2019) (“An

amendment is futile if it merely restates the same facts as the original complaint in different terms,

reasserts a claim on which the court previously ruled, fails to state a legal theory, or could not

withstand a motion to dismiss.”). Having already been given the opportunity to amend her

Complaint, Fritz has failed to plead a tenable claim as to Count VI against Anderson, Cerilli,

Kopas, and Regoli. She will not be provided another chance to amend. The Court holds that

further amendment would be futile.

       B. Count VII against Westmoreland County, Cerilli, Kopas, and Regoli is
          dismissed with prejudice.

       In Count VII, entitled “Violation of Section 1983 – Political/First Amendment,” Fritz

alleges that Defendants Westmoreland County, Cerilli, Kopas, and Regoli discriminated against

her “because of her political affiliation in violation of her right to belief and association under the

First and Fourteenth Amendments of the United States Constitution.” Id. at ¶ 190. Apparently,

                                                  9
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 10 of 14




Sheriff Held was under criminal investigation facing the possibility of removal from office. He

allegedly delegated his authority under 16 Pa.C.S. § 1203 “to revoke Chief Fritz’s employment”

to the Commissioners. Fritz posits that her removal was sought so that she did not assume the role

of Sheriff on an interim basis. Plaintiff is a Republican and Defendants Cerilli, Kopas, and Regoli

are Democrats. According to Fritz, she was terminated by the Commissioners because of her

opposing political affiliation, of which they were aware. Am. Compl. ¶¶ 194-96.

       The Third Circuit has derived a three-part test to establish a claim of discrimination based

on political patronage in violation of the First Amendment. To make out a prima facie case, Fritz

had to plead in her Amended Complaint that (1) she was employed at a public agency in a position

that does not require political affiliation, (2) she was engaged in constitutionally protected conduct,

and (3) this conduct was a substantial or motivating factor in the government's employment

decision. See, e.g., Stephens v. Kerrigan, 122 F.3d 171, 176 (3d Cir. 1997). “The third prong

requires proof that the employer knew of the plaintiff’s political affiliation and that the affiliation

caused the adverse action.” McKeever v. Twp. of Washington, 473 F. Appx. 103, 104 (3d Cir.

2012) (citing Galli v. N.J. Meadowlands Comm’n, 490 F.3d 265, 275 (3d Cir. 2007)). Once a

plaintiff establishes a prima facie case, the defendant may “avoid a finding of liability by proving

by a preponderance of the evidence that the same employment action would have been taken even

in the absence of the protected activity.” Galli, 490 F.3d at 271.

       Fritz has failed to advance a claim of discrimination based on political affiliation in

violation of the First Amendment. Fritz’s Amended Complaint remains devoid of any allegations

as to what actions/constitutionally protected conduct formed the basis of her allegedly politically

charged termination. She fails to identify what right she attempted to exercise relative to her

political affiliation or how she was deprived of such a right. She provides no information on her



                                                  10
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 11 of 14




political beliefs and how they formed the basis for her termination. As Defendants aptly note, “it

still remains unclear as to what politically affiliated actions [Fritz] may have taken or not taken for

or against the named Defendants.” (ECF No. 28, p. 14). A fair reading of the Amended Complaint

yields no specific facts outlining how Fritz’s political affiliation was a substantial or motivating

factor in her termination. Fritz has pled nothing more than a purely speculative claim that she was

terminated so that she did not become the acting Sheriff because she was of an opposing political

affiliation than that of the Commissioners. Her claim is inadequately pled and fails as a matter of

law.3

        Count VII as to Westmoreland County, Cerilli, Kopas, and Regoli is dismissed with

prejudice. Further amendment by Fritz would be futile. Phillips, 515 F.3d at 236. See also

Grayson, 293 F.3d at 108; 3 Moore's Federal Practice – Civil § 15.15[4] (2019). She cannot offer

any factual amendments that would cure the deficiencies in her Amended Complaint where she

has failed to allege the violation of any constitutional right.

        C. Count VIII against Anderson, Cerilli, Kopas, and Regoli is dismissed with
           prejudice.

        In her Amended Complaint, Fritz included a new claim against all Defendants, including

the moving Defendants Anderson, Cerilli, Kopas, and Regoli, alleging violations of the

Pennsylvania Human Relations Act (“PHRA”). Am. Compl. ¶¶ 226-238. According to Fritz, the

discrimination set forth at Count I (Sex Discrimination – Title VII) and Count III (Age

Discrimination - ADEA) against Westmoreland County and the Westmoreland County Sheriff’s

Office violates the PHRA, and all the individual “Defendants served to aid and abet the




3
  Fritz has failed to adequately plead individual capacity claims against Anderson, Cerilli, Kopas
and Regoli as to Count VII. Thus, Count VII against these Defendants is also dismissed on this
basis.
                                                  11
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 12 of 14




discriminatory treatment” in violation of the PHRA. Id. at ¶¶ 227-29. Count I sets forth the manner

in which Fritz was discriminated against on the basis of her sex. Id. at ¶¶ 106-22. Count III stems

from Fritz’s contention that her position of Chief Deputy was filled by a younger woman with less

experience. Id. at ¶¶ 137-45.    As to the aiding and abetting claim of liability as to Anderson,

Cerilli, Kopas, and Regoli, Fritz contends that these individual Defendants “served to aid and abet

the discriminatory treatment,” “acted in affecting employment decisions as to [ ] Fritz that were

discriminatory in intent and practice by treating her differently in terms and conditions of her

employment compared to male employees,” retaliated in the terms and conditions of her

employment, and acted “maliciously or with reckless indifference” as to her rights. Id. at ¶¶ 229-

31, 235.

       Title VII creates a cause of action against an employer for workplace discrimination;

however, this cause of action does not extend to the employer’s employees in their individual

capacities. See Hill v. Kutztown, 455 F.3d 225, 246 n.29 (3d Cir. 2006). Nonetheless, the PHRA

does provide for individual liability. See Dici v. Com. of Pa., 91 F.3d 542, 552-53 (3d Cir. 1996).

Such liability is expressly limited to persons who:

       [A]id, abet, incite, compel or coerce the doing of any act declared by this section
       to be an unlawful discriminatory practice, or to obstruct or prevent any person from
       complying with the provisions of this act or any order issued thereunder, or to
       attempt, directly or indirectly, to commit any act declared by this section to be an
       unlawful discriminatory practice.

43 P.S. § 955(e) (emphasis added). Courts have limited individual liability under § 955(e) to

supervisory employees. Dici, 91 F.3d at 552-53.

       Mere conclusory and non-specific allegations of aiding and abetting liability under the

PHRA are insufficient to survive a motion to dismiss. Fritz’s Amended Complaint lacks a

sufficient level of factual detail with respect to her claims against Anderson, Cerilli, Kopas, and



                                                12
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 13 of 14




Regoli. First, she does not allege that Anderson, Cerilli, Kopas, and Regoli had supervisory

authority over the terms and conditions of her employment. Second, Fritz fails to offer any detail

as to how these individuals actually violated PHRA § 955(e). Fritz has not pled any facts regarding

the role these individuals played in relationship to Westmoreland County’s and the Westmoreland

County Sheriff’s Office’s discriminatory conduct. In other words, Fritz has alleged no facts

suggesting that these individuals “aided, abetted, incited, compelled, or coerced” Westmoreland

County and/or the Westmoreland County Sheriff’s Office to discriminate against her on the basis

of her sex and age. In fact, nowhere in the Amended Complaint does Fritz suggest that Anderson,

Cerilli, Kopas, and Regoli were aware of any on-going discrimination towards her in the

Westmoreland County Sheriff’s Office or that they were directly involved in any such

discriminatory acts. Although Fritz alleges that the Commissioners approved her termination, she

does not include enough facts to raise a reasonable expectation that discovery will reveal evidence

that these individual defendants had an intent to discriminate against her on the basis of her sex

and age.

       Fritz's conclusory allegations do not withstand the moving Defendants’ motion, and the

Court dismisses her PHRA claims in Count VIII against Defendants Anderson, Cerilli, Kopas, and

Regoli with prejudice.4




4
  As discussed in Section A herein, the Complaint indicates that the Commissioners and Regoli
had limited and/or no involvement in the events giving rise to Fritz’s lawsuit. At most, they were
involved in the denial of her salary increases and termination of her employment when the Sheriff
relinquished his authority to do so due to a conflict of interest. No additional facts were included
in the Amended Complaint as to their specific involvement in the events underlying this case;
rather, Fritz included new conclusory statements. Additionally, no allegation exists that Fritz
informed the Commissioners or Regoli that she was being subjected to unlawful discrimination.
In light of all this, any further attempt to amend Count VIII would be futile, and Fritz has not
requested leave to do so.
                                                13
        Case 2:19-cv-01517-WSS Document 34 Filed 06/29/20 Page 14 of 14




                               IV.     CONCLUSION AND ORDER

       AND NOW, this 29th day of June 2020, the Partial Motion to Dismiss (ECF No. 31) is

GRANTED. The individual capacity claims directed at Charles Anderson, Gina Cerilli, Ted

Kopas, and David Regoli in Counts VI and VIII are dismissed with prejudice. Count VII as to

Westmoreland County, Gina Cerilli, Ted Kopas, and David Regoli is dismissed with prejudice.

Further amendment of these counts is futile in the eyes of the Court and will not be permitted.

Accordingly, Charles Anderson, Gina Cerilli, Ted Kopas, and David Regoli are terminated as

parties to this action. Defendant Westmoreland County shall file its answer no later than

July 13, 2020.

                                                    BY THE COURT:


                                                    /s/ William S. Stickman IV
                                                    WILLIAM S. STICKMAN IV
                                                    UNITED STATES DISTRICT JUDGE




                                               14
